PROB 12C                                                                             Report Date: September 6, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Sep 09, 2019
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: William Ray Cloninger                     Case Number: 0980 2:16CR00131-WFN-1
 Address of Offender:                                   Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: January 17, 2017
 Original Offense:        Count 1: Manufacture of Counterfeit Federal Reserve Notes, 18 U.S.C. § 471
                          Counts 2-5: Passing Counterfeit Federal Reserve Notes, 18 U.S.C. § 472
 Original Sentence:       Prison - 30 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Matthew F. Duggan                  Date Supervision Commenced: January 7, 2019
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: January 6, 2022


                                          PETITIONING THE COURT

To issue a SUMMONS and incorporate the violation(s) contained in this petition in future proceedings with
the violation(s) previously reported to the court on 08/01/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

           3            Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: William Cloninger violated special condition number 6 by
                        consuming a controlled substance, methamphetamine, on or about August 12 and September
                        2, 2019, and he failed to report for urine testing as directed on August 1, 6, 30, and
                        September 4, 2019.

                        Mr. Cloninger reported as directed to the U.S. Probation Office on August 12, 2019, to
                        provide a urine test. He submitted a urine sample that tested positive for methamphetamine,
                        a controlled substance. At that time, Mr. Cloninger denied use and the sample was sent to
                        Alere laboratories for confirmation. On August 21, 2019, the sample was returned as
                        positive for methamphetamine and amphetamine.
Prob12C
Re: Cloninger, William Ray
September 6, 2019
Page 2

                       Mr. Cloninger reported as directed to the U.S. Probation Office on September 5, 2019, to
                       provide a urine test. Mr. Cloninger submitted a urine sample that tested positive for
                       methamphetamine, a controlled substance. Mr. Cloninger admitted to the use of
                       methamphetamine and signed a drug use admission form.

                       Mr. Cloninger failed to submit to urine testing as directed. Mr. Cloninger’s random color
                       of “Brown 1" was called at the vendor site on August 1, 6, 30, and September 4, 2019. Mr.
                       Cloninger failed to report to the vendor site to provide a urine sample as directed on August
                       1, 6, 30, and September 4, 2019.

                       On January 11, 2019, William Cloninger signed his judgment for case number
                       2:16CR00131-WFN-1, indicating he understood all conditions ordered by the Court.
                       Specifically, Mr. Cloninger was made aware by his U.S. probation officer that he must not
                       consume controlled substances and must report as directed for urine testing.

The U.S. Probation Office respectfully recommends the Court issue a SUMMONS requiring the offender to appear
to answer to the allegation(s) contained in this petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     09/06/2019
                                                                             s/Patrick J. Dennis
                                                                             Patrick J. Dennis
                                                                             U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X ]     The Issuance of a Summons
 [ ]      Other
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.



                                                                             Signature of Judicial Officer

                                                                               9/9/2019
                                                                             Date
